782 N.W.2d 776 (2010)
Timothy L. TRAMMEL, Plaintiff-Appellee,
v.
CONSUMERS ENERGY COMPANY, Defendant-Appellant.
Docket No. 140183. COA No. 292912. No. 140183.
Supreme Court of Michigan.
June 11, 2010.


*777 Order
On order of the Court, the motion for reconsideration of this Court's February 26, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J. (concurring).
I write separately to acknowledge the argument, made by the defendant and its amici, that the opinion of the Workers' Compensation Appellate Commission (WCAC) will ultimately authorize significantly more benefits than the Legislature intended for workers claiming limb loss. In particular, the briefs observe that the increasing prevalence and success of joint replacement surgery militates against providing scheduled loss benefits under MCL 418.361(2) to an employee whose limb is returned to usefulness by way of internal, surgical correction. These concerns are best addressed to the Legislature, which has the power to amend the statutes on which the WCAC relied.
WEAVER, YOUNG, and MARKMAN, JJ., join the statement of CORRIGAN, J.